Citation Nr: 9904044	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-26 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for otitis media and 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 28, 1974, to 
February 14, 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in August 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, denying entitlement of 
the veteran to service connection for left ear disorders 
involving otitis media and hearing loss.  Such denials were 
based on the RO's conclusion that neither claim was well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).

The veteran was afforded a hearing before the RO's hearing 
officer in October 1997, and he also appeared before the 
Board in Washington, DC, in May 1998, offering testimony in 
support of his claims for service connection herein at issue.  
Subsequent to the Board's hearing, the veteran submitted 
additional documentary evidence for inclusion in the record, 
and it is noted that such evidence was accompanied by a 
written wavier of initial consideration of that evidence by 
the RO.


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
otitis media and hearing loss of the left ear are accompanied 
by cognizable evidence demonstrating that such claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
otitis media and hearing loss of the left ear are well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered as to this portion of 
the appeal is whether the veteran has presented evidence of 
well-grounded claims; that is, claims which are plausible and 
meritorious on their own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  To be well-grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Id. at 
610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed.Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1998) provide a 
substitute way of showing inservice incurrence and medical 
nexus for purposes of well-grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

In the case at hand, the veteran contends that he did not 
experience any left ear difficulties prior to service, that 
left ear problems originated in service following acoustic 
trauma he suffered on the firing range, and that he continued 
to experience left ear pain and drainage, in addition to 
hearing loss, after his discharge from service in 1974.

On an enlistment medical examination in January 1974, no 
clinical abnormality of the left ear was in evidence; in a 
report of medical history, the veteran replied in the 
affirmative to the question of whether he had ever had or had 
now any ear, nose, or throat trouble and he denied ever 
having hearing loss.  Audiological testing of the left ear 
disclosed pure tone thresholds of 20 decibels at 500, 1000, 
2000, and 4000 Hertz, respectively.  Seven days later, it was 
noted by way of history offered by the veteran that bilateral 
otorrhea had been present for a period of years.  Examination 
showed that the ear canals were filled with pus and that the 
tympanic membrane was hyperemic; only a diagnosis of chronic 
otitis media of the right ear resulted and the examiner 
concluded that such condition had originated during the 
veteran's childhood.  It was on the basis of otitis media of 
the right ear that the veteran's discharge from service was 
later effectuated.  A Medical Board examination on February 
6, 1974, yielded no findings or diagnoses of any left ear 
pathology; chronic otitis of the right ear was noted.  
Audiological testing showed pure tone thresholds , in 
decibels, of 20, 20, 10, 10, 15, and 10 at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz, respectively, of the left ear.  
There were complaints noted of past or present ear trouble 
and hearing loss.  

Evidence developed postservice includes a statement from a 
non-VA physician who reported having treated the veteran 
since 1974 for chronic otitis media and mastoiditis of the 
left ear, VA treatment records identifying chronic otitis 
media and hearing loss of the left ear meeting the 
requirements of 38 C.F.R. § 3.385 (1998), and lay statements 
from relatives and a individual with whom the veteran had 
been acquainted for a period of 29 years as to the absence of 
any left ear problems of the veteran prior to service and the 
onset of left ear drainage and hearing loss of the left ear 
upon the veteran's discharge from service and continuing in 
the years thereafter.  In addition, the veteran, as well as 
his spouse and son, have provided sworn testimony at hearings 
before VA personnel in October 1997 and May 1998, that the 
service department incorrectly noted the inservice presence 
of right ear problems, when in fact it was the left ear and 
only the left ear that was symptomatic in service.  Testimony 
was received that no right ear problem of any sort was 
present before, during, or after service.  Inservice drainage 
from the left ear was noted by the veteran in his testimony 
to require inservice medical care and an extended course of 
postservice medical care, beginning shortly after his 
discharge from service.  Diminished auditory acuity was first 
noted in service by the veteran following firing range duty.

In analyzing the evidence presented, the undersigned notes 
that there is evidence of current left ear disability both as 
to otitis media and hearing loss, the latter of which is 
shown to meet the requirements of 38 C.F.R. § 3.385 (1998).  
The existence of otitis media or hearing loss of either ear 
was not shown on an enlistment medical examination, and, as 
such, the veteran is entitled to a presumption of soundness 
as to each disorder at service entrance.  38 U.S.C.A. § 1111 
(West 1991).  To rebut such presumption, clear and 
unmistakable evidence is required to establish the pre-
existence of either entity, and the inservice history of 
years of bilateral otorrhea and the showing of pus-filled ear 
canals shortly after service entrance, while tending to show 
the pre-existing nature of the veteran's otitis media, fail 
to reach the level needed so as to characterize it as "clear 
and unmistakable," in light of the veteran's testimony and 
the statements from others as to the absence of any left ear 
problems prior to service.  As such, the presumption of 
soundness is not rebutted.

As to the question of service incurrence for purposes of 
determining well-groundedness, there is both clinical and lay 
evidence of a pus-filled left ear canal in service and a 
report of inservice ear drainage and hearing loss involving 
the left ear, although the Medical Board only rendered a 
diagnosis with respect to the right ear.  In addition, there 
is medical evidence indicating that the veteran was treated 
by a medical professional for chronic otitis media and 
mastoiditis of the left ear, beginning in 1974, and 
continuing in years thereafter.  Lastly, the veteran, his 
spouse, and others have offered testimony that observable 
left ear drainage and hearing loss problems were present 
shortly after service during 1974 and thereafter, all of 
which must be presumed as true, pursuant to Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  While competent medical 
data specifically linking the veteran's currently shown 
otitis media and/or hearing loss of the left ear to his 
period of service may be absent, the undersigned in due 
consideration of the uncertainties created by evidence of a 
possible error by the service department in finding that 
right ear otitis, as opposed to left ear otitis or even 
bilateral otitis, rendered the veteran unfit for duty 
concludes that, based on the medical and lay evidence 
presented, both claims at issue are well-grounded.  
38 U.S.C.A. § 5107(a); Savage, supra.  To that extent, alone, 
the appeal is granted.


ORDER

The veteran's claims of entitlement to service connection for 
otitis media and hearing loss of the left ear are well-
grounded, and to that extent alone, the benefits sought on 
appeal are granted.


REMAND

In view of the Board's conclusion that the veteran's claims 
of entitlement to service connection for otitis media and 
hearing loss of the left ear are well-grounded, further 
action by the RO is required for consideration of the merits 
of such claims, as set forth below.  

Accordingly, these matters are REMANDED to the RO for 
completion of the following actions:

1.  The RO should contact the veteran and 
request that he furnish a list of all 
physicians or health care institutions 
from whom he received medical care for 
otitis media and hearing loss of the left 
ear following his discharge from military 
service and he should be asked to execute 
authorizations for the release of records 
from those individuals and/or 
institutions.  Upon receipt of such 
information, the RO should obtain copies 
of all pertinent medical records from the 
listed providers, including but not 
limited to complete sets of records from 
George Zarocostas, M.D., 169 Burt Road, 
Suite B, Lexington, Kentucky 40503, and 
Harold L. Reams, M.D., 2505 Larkin Road, 
Lexington, Kentucky, as to all treatment 
rendered to the veteran prior to, during, 
and after his period of military service 
in 1974.  If a listed physician is 
deceased or no longer actively 
practicing, reasonable attempts should be 
made by the RO to obtain the requested 
records through secondary sources, such 
as county or state medical societies.  
Once obtained, such records must be made 
a part of the veteran's claims folder.

2.  Thereafter, the RO should arrange for 
the veteran to be evaluated by a VA 
otolaryngologist for the purpose of 
determining the nature and origin of the 
veteran's otitis media and hearing loss 
of the left ear. The veteran's claims 
folder in its entirety is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic or audiologic 
studies must be accomplished.  All 
pertinent diagnoses are then to be 
offered.

Following the examination, the examiner 
should be asked to render a professional 
opinion, with full supporting rationale, 
as to whether it is at least as likely as 
not that either otitis media of the left 
ear or hearing loss of the left ear had 
its onset during the veteran's period of 
service.  

3.  Upon completion of the foregoing 
actions, the RO should then adjudicate 
the merits of the veteran's claims of 
entitlement to service connection for 
otitis media and hearing loss of the left 
ear, based on all of the evidence of 
record and all governing legal authority.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case.  Thereafter, the veteran and his 
representative should be afforded a reasonable period for a 
response before the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

